Title: From James Madison to Edward Livingston, 12 May 1803 (Abstract)
From: Madison, James
To: Livingston, Edward


12 May 1803, Department of State. “The letter of which the enclosed is a copy was transmitted to me by the American Minister at Paris, with a view that the enquiries therein solicited might be made. Not knowing to whom I might apply for this purpose with a greater probability of their being successfully made than to yourself, I beg you to obtain for me such information upon the subject, as may be in your power.”
 

   
   RC (NjP: Edward Livingston Papers); letterbook copy (DNA: RG 59, DL, vol. 14). RC 1 p. In Wagner’s hand, signed by JM. Cover addressed to Livingston as “Mayor of the City of New York”; franked by Robert Smith. Docketed by Livingston, “Secy of State / Information respecting Rotenburg for Count Cobenzel.”



   
   JM doubtless enclosed a copy of Count Cobenzl’s letter to Robert R. Livingston, 26 Apr. 1802, asking Livingston to help ascertain the whereabouts of Jean-Baptiste Entrig, a native of Rothenburg who had been a merchant for many years in New York, adding that Entrig’s relatives had heard nothing of him in a long time and had no idea whether he was living or dead (DNA: RG 59, DD, France, vol. 8A; 1 p.; in French).


